Name: Commission Regulation (EEC) No 3479/87 of 19 November 1987 making imports of certain frozen squid subject to observance of the reference price
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  prices
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329/37 COMMISSION REGULATION (EEC) No 3479/87 of 19 November 1987 making imports of certain frozen squid subject to observance of the reference price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 Decemher 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2135/86 (2), and in particular Article 21 (6) thereof, view of the state of the Italian market for squid esta ­ blished in the early months of 1987 ; Whereas this state has not improved ; whereas in parti ­ cular the price level on the Italian market of frozen squid of the genus Loligo, of species Loligo patagonica, has not increased despite the adoption of the abovementioned measure and is still market by an abnormally low price for imported products, leading to national produce being put into store ; Whereas for the first 10 months of 1987 it has been esta ­ blished that the commodity market has imported squid of the genus Loligo of species other than Loligo patagonica, originating in third countries, in frozen form, whole and non-cleaned, at abnormally low prices ; Whereas, for the above products, the free-at-frontier price of significant quantities remained below the reference price for three consecutive working days ; Whereas, since the imported products have the same commercial characteristics as the Community products these imports have caused a fall in prices of the latter ; whereas, in view of the current state of the Community market in frozen squid as well as of the expected volume of imports, and their prices, there is a danger that this price situation could continue or even worsen in the coming months ; whereas, in order to avoid disturbances due to offers at abnormally low prices, it is necessary to require imports for the products in question to observe the reference price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 21 (4) of Regulation (EEC) No 3796/81 envisages inter alia that where the free-at-frontier price of a specified product, imported from a third country, stays below the reference price during at least three successive marketing days and where considerable quanti ­ ties of that product are imported, imports of products listed, inter alia, in Annex II to Regulation (EEC) No 3796/81 may be made subject to the condition that the free-at-frontier price is at least equal to the reference price ; Whereas Commission Regulation (EEC) No 3191 /82 (3) laid down detailed rules for the reference price system in the fishery products sector and in particular for the deter ­ mination of the free-at-frontier price referred to in Article 21 {3) of Regulation (EEC) No 3796/81 ; Whereas the reference price for frozen squid, listed in Annex II to Regulation (EEC) No 3796/81 , for the 1987 fishing year was fixed by Commission Regulation (EEC) No 4105/86 (4); Whereas for the first eight months of 1987 it has been established that Spain has imported squid of the genus Illex, originating in third countries, in frozen form, whole and non-cleaned, at abnormally low prices ; HAS ADOPTED THIS REGULATION : Whereas, as regards squid of the genus Loligo, the Commission adopted on 10 July 1987 Regulation (EEC) No 2052/87 (*) in order to make imports of certain frozen squid subject to observance of the reference price up to 31 October 1987 ; whereas this measure was adopted in Article 1 1 . The placing into free circulation in the Community of squid of the genuses Loligo and Illex in frozen form, whole and non-cleaned, falling within subheadings ex 03.03 B IV a 1 aa) and ex 03.03 B IV a) 1 cc) of the Common Customs Tariff, shall be subject to the condi ­ tion that the free-at-frontier price is at least equal to the reference price given in the Annex . (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 202, 25. 7 . 1986, p. 1 . (3) OJ No L 338 , 30 . 11 . 1982, p . 13 . (4) OJ No L 379, 31 . 12 . 1986, p . 19 . (*) OJ No C 192, 11 . 7 . 1987, p . 32 . No L 329/38 Official Journal of the European Communities 20. 11 . 87 Article 22 . However, paragraph 1 shall not apply to products for which it is proved that they were in transit towards the Community at the date of entry into force of this Regula ­ tion . Interested parties shall provide proof to the satisfaction of the competent customs authorities that the conditions set out in the first subparagraph have been fulfilled, by means of all available customs and road, rail or marine transport documents . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1987 For the Commission Antonio CARDOSO E CUNHA Member of the Commission ANNEX (ECU per tonne net) CCT heading No ex 03.03 B IV a) 1 aa) Description Reference price Squid (Loligo spp.), frozen :  Loligo patagonica : not cleaned 1 071  Loligo vulgaris : not cleaned 2 142  Loligo pealei : not cleaned 1 285  Other Loligo species : not cleaned 1 178 Squid (Illex spp .), frozen , whole , not cleaned 1 028ex 03.03 B IV a) 1 cc)